

PROMISSORY NOTE


February 9, 2000




FOR VALUE RECEIVED, the undersigned (“Maker”) hereby promises to pay to the
order of Electric Fuel Corporation, a Delaware corporation (“EFC”), twenty-five
years from the date of this note, the principal sum of Three Hundred Twenty-Nine
Thousand One Hundred Twenty-Three dollars (U.S. $329,163), together with simple
interest from the date hereof on the principal amount at a per annum rate equal
to 1% over the then-current federal funds rate announced from time to time by
the Wall Street Journal. The Maker will accumulate such interest until the
principal has been paid in full. All accrued but unpaid interest shall be due
and payable at the stated or accelerated maturity hereof. This note may be
prepaid in whole or in part at any time, without premium, penalty or prior
notice.
 
In order to secure the prompt payment of the principal of, interest on, and all
other amounts in respect of this Note as the same shall become due and payable,
the Maker hereby pledges to EFC, and grants EFC a security interest in, the
131,665 shares (the “Pledged Shares”) of EFC’s Common Stock, $.01 par value,
acquired with this note. The recourse under this note shall only be to the
Pledged Shares.
 
To perfect EFC’s security interest in the Pledged Shares, the Maker shall
deliver to EFC the stock certificate or certificates representing the Pledged
Shares, together with stock powers duly endorsed in blank. EFC shall release its
security interest in the Pledged Shares in proportion to payment of principal
and interest owed hereunder.
 
This note shall be governed by and construed in accordance with the laws (other
than the conflict of law rules) of the State of New York.
 
IN WITNESS WHEREOF, I have hereunto set my hand as of this 9th day of February,
2000.
 


Robert S. Ehrlich


                                                                    ______________________